DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Response filed on 03/04/2021.
Claims 1-20 are currently pending. Claims 1-8 and 16-20 have been withdrawn. Claims 9-15 have been examined.

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/659,298, filed 04/18/2018, and therefore, the claims receive the effective filing date of 04/18/2018. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 03/04/2021 is acknowledged.  The traversal is on the ground(s) that the groups are related and not distinct inventions because they are connected in operation and effect. This is not found persuasive. Applicant asserts, “According to MPEP 802.01, when inventions are related and connected in any one of these three ways, design, operation, or effect, the restriction is improper.” Foremost, contrary to Applicant’s assertion, as stated in MPEP 802.01(II), “Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art).” 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operations, functions, or effects.
Regarding Inventions I and II, Invention I functions primarily to locate a direct ordering request corresponding to an e-commerce system and a user identifier, whereas Invention II functions primarily to scrub the comment system to determine whether a comment in the comment system includes a direct ordering identifier; 
Regarding Inventions II and III, Invention II functions primarily to scrub the comment system to determine whether a comment in the comment system includes a direct ordering identifier; locate a direct ordering request comprising the direct ordering identifier; determine an e-commerce system associated with the direct ordering request; wherein in response to receiving the direct ordering request the e-commerce system at least one of completes the direct ordering request or transmits a direct ordering response to a user associated with the user identifier, whereas Invention III functions primarily to locate a direct ordering request corresponding to an e-commerce system; wherein in response to receiving the direct ordering request the e-commerce system determines an item associated with the direct ordering request, and wherein in response to determining the item, the e-commerce system transmits a direct ordering response to a user device associated with the user identifier (i.e., the inventions as claimed have a materially different design, mode of operation, function, or effect). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. It is noted that the distinctness of these inventions is further evidenced by the distinctness of the dependent claims of each invention.
Regarding Inventions I and III, Invention I functions primarily to at least one of complete the direct ordering request or transmit a direct ordering response, in response to receiving the direct ordering request, whereas invention III functions primarily to determine an item associated with the direct ordering request in response to receiving the direct ordering request; and transmit a direct ordering response to a user device associated with the user identifier in response to determining the item (i.e., the inventions as claimed have a materially different design, mode of operation, function, or effect). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. It is noted that the distinctness of these inventions is further evidenced by the distinctness of the dependent claims of each invention.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation “scrubbing, by a computer-based system, a comment system of an interactive platform, wherein the comment system is scrubbed to determine whether a comment in the comment system includes a direct ordering identifier” which renders the claim indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “scrubbing” in claim 9 is used by the claim to mean analyzing a comment system of an interactive platform (e.g., via parsing, see [0031] of the specification) to determine whether a comment in the comment system includes a direct ordering identifier while the accepted meaning is “the procedure of modifying or removing incomplete, incorrect, inaccurately formatted, or repeated data in a database” with the key objective of making the data more accurate and consistent (see https://www.techopedia.com/definition/14651/data-scrubbing). The term is indefinite because the specification does not clearly redefine the term. Claim 9 states the intended use of scrubbing the comment system is to determine whether a comment in the comment system includes a direct ordering identifier. Scrubbing, as shown by the above definition, does not look through data to determine whether certain data is included or not. Scrubbing involves 
Claims 10-15 inherit the deficiencies noted in claim 9 and are therefore rejected on the same basis.

	Claim 10 recites the limitation “a predetermined scrubbing interval” which renders the claim indefinite for similar reasons as discussed above with respect to claim 9. The context of claim 9 and the disclosure as a whole are not describing scrubbing (i.e., data cleansing). The term is indefinite because the specification does not clearly redefine the term. For purposes of this examination, the limitation has been interpreted to mean a predetermined analyzing interval.
Claims 11 and 12 inherit the deficiencies noted in claim 10 and are therefore rejected on the same basis.

	Claim 12 recites the limitation “wherein the scrubbing the comment system of the interactive platform is based on the predetermined scrubbing interval” which renders the claim indefinite for similar reasons as discussed above with respect to claim 10. The context of claims 9, 10, and the disclosure as a whole are not describing scrubbing (i.e., data cleansing). The term is indefinite because the specification does not clearly redefine the term. For purposes of this examination, the limitation has been interpreted to mean wherein the analyzing the comment system of the interactive platform is based on the predetermined analyzing interval.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Claim 9 recites at least the following limitations that are believed to recite an abstract idea:
scrubbing a comment system of a platform, wherein the comment system is analyzed to determine whether a comment in the comment system includes a direct ordering identifier; 
locating a direct ordering request comprising the direct ordering identifier, wherein the direct ordering request is associated with a user identifier; 
determining an e-commerce system associated with the direct ordering request; and
transmitting the direct ordering request to the e-commerce system, wherein in response to receiving the direct ordering request the e-commerce system at least one of completes the direct ordering request or transmits a direct ordering response to a user associated with the user identifier.
These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, i.e., sales activities/behaviors and business relations. Accordingly, under Prong One of Step 2A of the 2019 PEG, claim 9 recites an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, the recitation of various additional elements within the claim are acknowledged, such as a computer-based system and an interactive platform. The additional elements of are described at a high level in Applicant’s specification without any meaningful detail about their structure or FairWarning v. Iatric Sys.). Likewise, claim 9 specifying that the abstract idea is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claim 9 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claim 9 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 9 is “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
The recitation of various additional elements within the claim are acknowledged, such as a computer-based system and an interactive platform. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 9 merely invokes such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 9 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). 
Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 9 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 10-15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 10-15 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions, i.e., sales activities/behaviors and business relations. Dependent claims 10-15 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 10-15 are “directed to” an abstract idea. Similar to the discussion above with respect to claim 9, dependent claims 10-15, analyzed individually and as an ordered combination, merely invoke such additional elements (as identified in independent claim 9) as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 9-15 are ineligible.
	
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 13-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Gillen, U.S. 20150348173 A1 (hereafter referred to as “Gillen”).

Regarding claim 9, Gillen discloses a method comprising: 
scrubbing, by a computer-based system, a comment system of an interactive platform, wherein the comment system is scrubbed to determine whether a comment in the comment system includes a direct ordering identifier (Gillen: [0081] – “After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers [e.g., #PayShip, see [0057]] are present in the message.” – “a direct ordering identifier” is an action identifier – it is noted that “scrubbing” has been rejected under 35 U.S.C. 112(b), as discussed above, and has been interpreted to mean analyzing); 
locating, by the computer-based system, a direct ordering request comprising the direct ordering identifier, wherein the direct ordering request is associated with a user identifier (Gillen: [0079], [0082] – “the parties to the sales/purchase transaction are…included as part of the message” – “if an appropriate computing entity…determines/identifies that one or more action identifiers are present in the message (Blocks 415 and 420 of FIG. 4B), an appropriate computing entity can then determine/identify the users/parties of the message…To do so, the identity of each user needs to be determinable/identifiable from the message. In the described examples, the identities of the users/parties are determinable/identifiable based on their phone numbers, Twitter IDs, and/or user IDs [e.g., @JohnDoe899, see Fig. 30].” – “a user identifier” is e.g., JohnDoe899); 

transmitting, by the computer-based system, the direct ordering request to the e-commerce system, wherein in response to receiving the direct ordering request the e-commerce system at least one of completes the direct ordering request or transmits a direct ordering response to a user associated with the user identifier (Gillen: [0087-0088] – “If any applicable action requirements are satisfied or met, an appropriate computing entity…can initiate/trigger the action and provide notifications/messages to the users/parties regarding the same (Blocks 450 and 455 of FIG. 4B). In this example, an appropriate computing entity triggers/initiates the purchase of the book (for the specified quantity) from the retailer and the shipping the book using UPS. To initiate/trigger purchase of the book, an appropriate computing entity can provide a message/notification to the retailer computing entity 120 with details regarding the sales/purchase transaction”).

Regarding claim 13, Gillen discloses the method of claim 9, wherein in response to receiving the direct ordering request, the e-commerce system determines at least one of an item or a service associated with the direct ordering request (Gillen: [0080] – “the item and quantity being purchased can be identifiable/determinable in a variety of ways. For example, the item can be identified/determined as a response to an electronic advertisement. That is, the response can be linked to or associated with the electronic advertisement to determine/identify the item being purchased. Responses to the advertisement then can be used to automatically identify the item. In other examples, the message with the action identifier can include a URL to the item, the name of the item, the color of the item, the size of the item, the style of the item, the quantity of the item, the stock keeping unit (SKU) number of the item, and/or the like. Using this information or data, an appropriate computing entity can identify the item from the message, for example, using the URL, name, or SKU.”).

Regarding claim 14, Gillen discloses the method of claim 13. wherein the direct ordering request comprises an item identifier, and wherein the item identifier comprises at least one of an item name, an item SKU, a unique direct ordering number, or an item property (Gillen: [0080] – “the item and quantity being purchased can be identifiable/determinable in a variety of ways…the message with the action identifier can include a URL to the item, the name of the item, the color of the item, the size of the item, the style of the item, the quantity of the item, the stock keeping unit (SKU) number of the item, and/or the like. Using this information or data, an appropriate computing entity can identify the item from the message, for example, using the URL, name, or SKU.”).

Regarding claim 15, Gillen discloses the method of claim 14, wherein the e-commerce system determines the item associated with the direct ordering request based on the item identifier (Gillen: [0080] – “the item and quantity being purchased can be identifiable/determinable in a variety of ways…the message with the action identifier can include a URL to the item, the name of the item, the color of the item, the size of the item, the style of the item, the quantity of the item, the stock keeping unit (SKU) number of the item, and/or the like. Using this information or data, an appropriate computing entity can identify the item from the message, for example, using the URL, name, or SKU.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gillen, in view of Decker et al., U.S. 20150379091 A1 (hereafter referred to as “Decker”), in further view of Stubbs, U.S. 20190095976 A1 (hereafter referred to as “Stubbs”).

Regarding claim 10, Gillen discloses the method of claim 9, further comprising receiving, by the computer-based system, an e-commerce direct ordering registration request from the e-commerce system, wherein the e-commerce direct ordering registration request comprises an interactive platform identifier associated with the interactive platform (Gillen: [0046-0047] – “as part of the enrollment/registration process, a user…may be requested to provide information/data (e.g., including user information/data, biographic information/data, geographic information/data, device or entity information/data, payment information/data, and/or the like)…For instance, the biographic information/data may include a user ID and/or the user's actual name, such as a first name, a last name, a company name, an entity name, an organization name, and/or the like. As indicated, a user may be an individual, a family, a company, an organization, an entity, a department within an organization, a representative of an organization and/or person, and/or the like…In addition to the one or more communication formats, the user (e.g., operating a user computing entity 110) can provide the corresponding electronic destination addresses or user IDs to be used in providing information/data associated with the notification/message services to the user (e.g., email addresses, online handles, phone numbers, usernames, user IDs, etc.).”). While it is well-known to those of ordinary skill in the art that online handles commonly have an equivalent URL, e.g., the URL of an Instagram handle of @X is instagram.com/X, Gillen does not explicitly teach that the interactive platform identifier is an interactive platform URL and the request comprises a predetermined scrubbing interval. However, Decker teaches identifying content based on hashtags (Decker: Abstract), including the known technique of an interactive platform identifier being an interactive platform URL (Decker: [0033], [0049-0050] – “the system identifies one or more data sources from which to retrieve data to satisfy the request to retrieve data. The system may be configured to visit specific sites, such as Twitter, Facebook, Instagram, Google+, and others, or may use well known crawling and search techniques to identify relevant data across a wide variety of network accessible resources. For each data source, the system determines a URL or other identifier that indicates how the data source can be accessed to retrieve data.”). This known technique is applicable to the data extraction method of Gillen as they share characteristics and capabilities, namely they are directed to identifying content based on keywords.
It would have been recognized that applying the known technique of an interactive platform identifier being an interactive platform URL, as taught by Decker, to the teachings of Gillen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that an interactive platform identifier is an interactive 
Gillen/Decker does not explicitly teach that the request comprises a predetermined scrubbing interval. However, Stubbs teaches parsing comments for commands that indicate that the user who posted the comment would like to purchase a product that was presented in the social media post (Stubbs: [0067]), including the known technique of a request comprising a predetermined scrubbing interval (Stubbs: [0065-0067] – “the comment module 202 may register to receive comments for the social media post, and the social media platform 122 may push comments for the social media post to the comment module 202 in real-time when new comments are posted, in a batch at periodic intervals (e.g., every thirty seconds)” – it is noted that scrubbing has been interpreted as analyzing in light of the rejection under 35 U.S.C. 112(b) discussed above). This known technique is applicable to the data extraction method of Gillen/Decker as they share characteristics and capabilities, namely they are directed to identifying content based on keywords.
It would have been recognized that applying the known technique of a request comprising a predetermined scrubbing interval, as taught by Stubbs, to the teachings of Gillen/Decker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that a request comprises a predetermined scrubbing interval, as taught by Stubbs, into the data extraction method of Gillen/Decker would have been recognized by those of ordinary skill in the art as resulting in an improved method for identifying content based on keywords by avoiding a frustrating and time consuming process (Stubbs: [0003]).

Regarding claim 11, Gillen/Decker/Stubbs teaches the method of claim 10. Gillen further teaches that the direct ordering request comprises the interactive platform identifier, and wherein the determining the e-commerce system associated with the direct ordering request comprises determining the e-commerce system that transmitted the e-commerce direct ordering registration request comprising the interactive platform identifier (Gillen: [0046-0047], [0079], [0082] – “the parties to the sales/purchase transaction are either included as part of the message and/or are determinable/identifiable from information/data in the message…the identities of the users/parties are determinable/identifiable based on their phone numbers, Twitter IDs, and/or user IDs [e.g., @XYZCo, see Fig. 30].” 

Regarding claim 12, Gillen/Decker/Stubbs teaches the method of claim 10, wherein the scrubbing the comment system of the interactive platform is based on the predetermined scrubbing interval (Stubbs: [0065-0067] – “the comment module 202 may register to receive comments for the social media post, and the social media platform 122 may push comments for the social media post to the comment module 202 in real-time when new comments are posted, in a batch at periodic intervals (e.g., every thirty seconds)” – it is noted that scrubbing has been interpreted as analyzing in light of the rejection under 35 U.S.C. 112(b) discussed above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stubbs with Gillen and Decker for the reasons identified above with respect to claim 10.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett, U.S. 20130297440 A1, discloses identifying a purchase direction statement in a social media comment that indicates a user’s desire to purchase a listed product.
Pattani, U.S. 20150149319 A1, discloses identifying social network tags in social media posts that indicate an action, e.g., a purchase.
Gerber, U.S. 20140236762 A1, discloses executing a purchase within a social media post.
Taylor, U.S. 20150088650 A1, discloses purchasing by social network status update or post.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684